United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                February 23, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 05-40734
                         Conference Calendar


THOMAS JONES,

                                     Petitioner-Appellant,

versus

UNIDENTIFIED CHILDRESS, Warden,

                                     Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:05-CV-208
                       --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Thomas Jones, a federal prisoner (# 72557-079), appeals the

dismissal of his 28 U.S.C. § 2241 habeas petition challenging his

210-month prison sentence imposed following his 1996 guilty-plea

conviction of possession of cocaine with intent to distribute.

Jones contends that his sentence is unconstitutional in light of

United States v. Booker, 543 U.S. 220 (2005), because it was

based on facts that were neither determined by a jury nor

admitted by him.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-40734
                                 -2-

     Because Jones challenges errors that occurred at sentencing,

the claim may not be asserted in a § 2241 petition.     See Padilla

v. United States, 416 F.3d 424, 426-27 (5th Cir. 2005).    Insofar

as he has suggested that he is entitled to proceed under § 2241

based on the “savings clause” of 28 U.S.C. § 2255, because relief

under the latter section is “inadequate or ineffective,” such

suggestion is unavailing.   Id. at 427.    The district court’s

judgment is AFFIRMED.